Citation Nr: 1541500	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-09 389	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES
 
1. Entitlement to service connection for bilateral hearing loss.
 
2. Entitlement to service connection for tinnitus.
 
 
REPRESENTATION
 
Veteran represented by:  Veterans of Foreign Wars of the United States
 
 
ATTORNEY FOR THE BOARD
 
K. M. Schaefer, Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
 
 
REMAND
 
A VA examination was conducted in January 2013, but the Board finds the examination to be inadequate with regard to the Veteran's hearing loss claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner relied on the Veteran's normal hearing in service, including at separation, as the sole basis for the opinion and such a rationale is insufficient.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, another opinion addressing the etiology of the Veteran's hearing loss must be obtained.
 
With respect to the tinnitus claim since the January 2013 VA examiner related the tinnitus to the hearing loss, these claims are inextricably intertwined.  See Harris v Derwinski, 1 Vet. App. 180, 183 (1990) (where a decision on one issue would have a significant impact upon another, the claims are "inextricably intertwined.").  

Therefore, the claim for service connection for tinnitus is also remanded.
 
Accordingly, the case is REMANDED for the following action:
 
1. Obtain an addendum from the audiologist who conducted the January 2013 VA examination or from another equally qualified audiologist if that examiner is unavailable.  The claims file, VBMS file, and Virtual VA file must be made available for review, and the examiner's report should reflect that such review occurred.  After reviewing the record the audiologist must address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss and/or tinnitus is related to active service or any incident of service?
 
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 
 
The examiner must provide a complete rationale for any opinion expressed.  The examiner is advised that the lack of documentation of hearing loss in service treatment records or a normal separation examination is not a sufficient rationale for a negative opinion.

The examiner must discuss the Veteran's self-reported history.  While the Veteran is not competent to state that he has suffered from a specific type of hearing loss since service, he is competent to state that he has had difficulty hearing and ringing in his ears since service.  The examiner is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  
 
If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  
  
2.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including a review of all evidence received since the March 2014 statement of the case. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

